As filed with the Securities and Exchange Commission on January 14, 2011 File No. 333-161778 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1/A (Amendment No. 4) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OPHTHALMIC IMAGING SYSTEMS (Exact name of registrant as specified in its charter) California 94-3035367 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 221 Lathrop Way, Suite I Sacramento, California 95815 (916) 646-2020 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ariel Shenhar Chief Financial Officer Ophthalmic Imaging Systems 221 Lathrop Way, Suite I Sacramento, California 95815 (916) 646-2020 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Henry I. Rothman Troutman Sanders LLP 405 Lexington Avenue New York, New York 10174 (212)704-6000 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer(Do not check if a smaller reporting company)o Smaller reporting companyx The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated January 14, 2011 . PROSPECTUS 2,460,329 SHARES OPHTHALMIC IMAGING SYSTEMS COMMON STOCK This prospectus relates to the resale by the selling security holders for their own accounts of up to an aggregate of 2,460,329 shares of our common stock, of which (1) 2,368,142 shares are held by U.M. AccelMed, Limited Partnership (“AccelMed”), (2) 78,778 shares are issuable upon exercise of a warrant issued to The Tail Wind Fund Ltd. (“Tail Wind”), and (3) 13,409 shares are issuable upon exercise of a warrant issued to Solomon Strategic Holdings, Inc. (“Solomon”). Our common stock trades on the OTC Bulletin Board® under the symbol “OISI.” The last reported sale price of our common stock on January 11, 2011, was $0.85 per share. The mailing address and the telephone number of our principal executive offices are 221 Lathrop Way, Suite I, Sacramento, California 95815, (916) 646-2020. You should read this prospectus carefully before you invest.Investing in these securities involves significant risks.See “Risk Factors” beginning on page 3 of this prospectus and as they appear in our reports filed with the Securities and Exchange Commission from time to time. We will not receive any proceeds from the sale of the shares by the selling security holders. We may receive proceeds in connection with the exercise of warrants whose underlying shares may be sold in this offering. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy of accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2011. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 8 USE OF PROCEEDS 8 MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 9 DILUTION 10 MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATION 10 BUSINESS 29 MANAGEMENT 39 EXECUTIVE COMPENSATION 42 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 47 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 49 SELLING SECURITY HOLDERS 53 PLAN OF DISTRIBUTION 57 DESCRIPTION OF SECURITIES 58 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 60 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 60 TRANSFER AGENT AND REGISTRAR 60 INTEREST OF EXPERTS AND COUNSEL 60 WHERE YOU CAN FIND MORE INFORMATION 61 i INDEX TO FINANCIAL STATEMENTS Ophthalmic Imaging Systems: Page September 30, 2010 Unaudited Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 F-1 Unaudited Condensed Consolidated Statements of Operations for the Threeand Nine Months endedSeptember 30, 2010 and 2009 F-2 Unaudited Condensed Consolidated Statements of Comprehensive Loss for the Three and Nine Months ended September 30, 2010 and 2009 F-3 Unaudited Condensed Consolidated Statements of Cash Flows for theNine Months ended September 30, 2010 and 2009 F-4 Notes to Unaudited Condensed Consolidated Financial Statements F-5 December 31, 2009 Report of Independent Registered Public Accounting Firm F-10 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-11 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008 F-13 Consolidated Statements of Comprehensive Loss for the Years Ended December 31, 2009 and 2008 F-14 Consolidated Statements of Stockholders’ Equity for the Years Ended December 31, 2009 and 2008 F-15 Consolidated Statements of Cash Flow for the Years Ended December 31, 2009 and 2008 F-16 Notes to Consolidated Financial Statements F-17 MediVision Medical Imaging, Ltd.: September 30, 2009 Unaudited Consolidated Balance Sheets as of September 30, 2009 and 2008, and December 31, 2008 F-44 Unaudited Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2009 and 2008, and for the Year Ended December 31, 2008 F-46 Unaudited Consolidated Statement of Changes in Equity for the Nine Month period ending September 30, 2009, and 2008 F-47 Unaudited Consolidated Statements of Cash Flows for the Three and Nine Months ended September 30, 2009 and 2008, and for the Year Ended December 31, 2008 F-49 Notes to Unaudited Consolidated Financial Statements F-51 December 31, 2008 Report of Independent Registered Public Accounting Firm F-59 Consolidated Balance Sheet as of December 31, 2008 F-60 Consolidated Statement of Operations for the Year Ended December 31, 2008 F-61 Consolidated Statement of Changes in Equity for the Year Ended December 31, 2008 F-62 Consolidated Statement of Cash Flows for the Year Ended December 31, 2008 F-63 Notes to Consolidated Financial Statements F-64 Pro Forma Financial Statements: September 30, 2009 Unaudited Pro Forma Combined Balance Sheet as of September 30, 2009 F-103 Unaudited Pro Forma Combined Statement of Operations for the Nine Months ended September 30, 2009 F-104 Notes to Unaudited Pro Forma Combined Financial Statements F-106 December 31, 2008 Unaudited Pro Forma Combined Statement of Operations for the Year Ended December 31, 2008 F-105 Notes to Unaudited Combined Pro Forma Financial Statements F-106 ii References in this prospectus to “the Company,” “we,” “us,” and “our” are to Ophthalmic Imaging Systems and its subsidiaries You should rely only on the information contained or incorporated by reference in this prospectus.Neither we nor the selling security holders have authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or the time of any sale of our common shares under this prospectus.Our business, financial condition, results of operations and prospects may have changed since such date.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front of this document.Any statement contained in a document incorporated or deemed to be incorporated by reference in this prospectus will be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained in this prospectus or in any other subsequently filed document which also is or is deemed to be incorporated by reference in this prospectus modifies or supersedes that statement.Any statement that is modified or superseded will not constitute a part of this prospectus, except as modified or superseded. iii PROSPECTUS SUMMARY This summary highlights some information from this prospectus and does not contain all of the information necessary to your investment decision. To understand this offering fully, you should carefully read the entire prospectus, especially the risks of investing in our common stock discussed under “Risk Factors.” Private Placement On June 24, 2009, we completed a private placement transaction in which we issued and sold to AccelMed, 9,633,228 shares of our common stock (the “1st Installment Shares”) at $0.41522 per share and a warrant to purchase up to 3,211,076 shares of our common stock (the “1st Installment Warrant”), for an aggregate purchase price of $3,999,909 million before expenses.The 1st Installment Warrant is exercisable at $1.00 per share and expires on June 24, 2012. On May 26, 2010, we completed the 2nd and final installment, whereby we issued and sold to AccelMed 3,581,089 shares of common stock at $0.55848 per share at and a warrant to purchase up to 1,193,696 shares of our common stock for an aggregate purchase price of $1,999,967, before expenses. In connection with the 1st installment private placement, we agreed to register, for public resale, the 1st Installment Shares and the shares of common stock issuable upon exercise of the 1st Installment Warrant. This prospectus has been prepared, and the registration statement of which this prospectus is a part has been filed with the Securities and Exchange Commission (the “SEC”), to satisfy our obligations to AccelMed under the 1st installment private placement transaction. Accordingly, this prospectus covers the resale by AccelMed, a selling shareholder of the shares, of our common stock issued in the private placement.For more details on the terms of the private placement transaction, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Certain Relationships and Related Transactions.” On June 24, 2009, we also entered into an Extension Agreement, pursuant to which, among other things, we issued warrants to Tail Wind and Solomon to purchase an aggregate of 500,000 shares of our common stock (the “Extension Warrants”).The Extension Warrants have an exercise price of $1.00 per share and expire on June 24, 2012.This prospectus covers the resale of the shares issuable upon exercise of the Extension Warrants.For more details on the terms of the Extension, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Our Company We are engaged in the business of designing, developing, manufacturing and marketing digital imaging systems, image enhancement and analysis software and informatics solutions for use by medical practitioners primarily in the ocular health field. Our products are used for a variety of standard diagnostic test procedures performed in most eye care practices. Since our inception, we have developed products that have addressed primarily the needs of the ophthalmic angiography markets, both fluorescein and indocyanine green. The current flagship products in our angiography line are our WinStation digital imaging systems. These WinStation products are targeted primarily at retinal specialists and general ophthalmologists in the diagnosis and treatment of retinal diseases and other ocular pathologies. See “Description of Business” for more information. 1 The Offering Common stock offered by selling security holders Up to an aggregate of 2,460,329 shares of common stock may be offered under this prospectus, of which (1) 2,368,142 shares are held by AccelMed, (2) 78,778 shares are issuable upon exercise of a warrant issued to Tail Wind, and (3) 13,409 shares are issuable upon exercise of a warrant issued to Solomon. Use of Proceeds
